 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD VALADEZ,                                  No. 2:19-CV-0614-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   June 7, 2019, the court directed plaintiff to show cause in writing why this action should not be

21   dismissed for failure to provide notice that service documents had been submitted to the United

22   States Marshal. Plaintiff filed the required notice on July 8, 2019, and defendant has been

23   served. Good cause appearing therefor, the order to show cause is hereby discharged.

24                  IT IS SO ORDERED.

25

26   Dated: August 2, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
